Citation Nr: 0815734	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-15 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The veteran had active military service in the Marine Corps 
from September 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to TDIU.  The 
veteran testified at a Board hearing at the RO before the 
undersigned Veterans Law Judge in August 2007.  A transcript 
of the hearing is of record. 

In a February 2008 decision, the Board granted entitlement to 
a total rating for compensation purposes based on TDIU.  
Shortly following the issuance of its February 2008 decision, 
the Board was informed for the first time that the veteran 
had died in October 2007.


FINDINGS OF FACT

1.  A February 2005 RO rating decision denied the veteran 
entitlement to a total rating for compensation purposes based 
on TDIU.

2.  The Board issued a decision in February 2008 which 
granted entitlement to a total rating for compensation 
purposes based on TDIU.

3.  In May 2008, the Board received notice of the veteran's 
death in October 2007.


CONCLUSION OF LAW

Due to the veteran's death in October 2007, the Board's 
February 2008 decision is a nullity and is vacated.  The 
February 2005 RO rating decision, and all subsequent 
decisions regarding entitlement to a total rating for 
compensation purposes based on TDIU are vacated, and the 
appeal is dismissed.  38 C.F.R. § 20.1302 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in October 2007, while his 
case was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths. See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2006).

Because the veteran's appeal to the Board became moot at the 
time of his death in October 2007, the Board's February 2008 
decision must be vacated and the appeal dismissed.  See 38 
C.F.R. § 20.1302 (2007).  The dismissal of the appeal on 
these grounds ensures that the decision by the Board and the 
underlying decisions by the RO have no preclusive effect in 
the adjudication of any accrued benefits claims which are 
derived from the veteran's entitlements, and which may ensue 
at some point in the future.

Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that its February 2008 decision is 
vacated, and the RO must vacate the decisions upon which this 
case was premised.

In making this determination, the Board makes no opinion as 
to the merits of the veteran's appeal or any derivative claim 
that might be brought by any survivor.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the veteran. 38 C.F.R. § 20.1106 (2007).


ORDER

The Board's February 2008 decision is vacated.  The RO is 
directed to vacate its February 2005 rating decision and any 
subsequent decision regarding entitlement to a total rating 
for compensation purposes based on TDIU.  The veteran's 
appeal is dismissed.





____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


